ORDER

On November 15, 1985 Attorney Edwin H. Kozlowski, Jr., filed a petition, pursuant to SCR 21.10(1), for the revocation of his license to practice law in Wisconsin by consent. The Board of Attorneys Professional Responsibility filed a report recommending- that the petition be granted.
Attorney Kozlowski, who was admitted to practice law in Wisconsin in 1955 and practices in Milwaukee, was the subject of a Board investigation into allegations of unprofessional conduct. It had been alleged that Attorney Kozlowski converted to his own use $112,000 belonging to an estate in which he represented the personal representative and falsely stated under oath at a deposition that he had loaned that amount of the estate assets to another client, who had executed a promissory note, that he had received a check from that client in repay*291ment of the loan, payment of which had been stopped, and that he was meeting with the client to resolve the matter. It was further alleged that Attorney Kozlowski had the personal representative sign and file a final account and petition in the estate stating there was cash available for distribution in the estate in the amount of approximately $125,000 and that the estate had received $15,800 in interest income, when in fact Attorney Koz-lowski knew that he had converted all cash assets in the estate, that no interest income had been received, and that there was no cash available for distribution.
In his petition, Attorney Kozlowski stated that he cannot successfully defend against the allegations of unprofessional conduct, admitted that he converted the estate’s funds to his own use without having informed the personal representative or the heirs, that he misrepresented to the personal representative and to some of the heirs that the money had been invested, and that the statements he made at his deposition were false.
IT IS ORDERED that the license of Edwin H. Koz-lowski, Jr., to practice law in Wisconsin is revoked, effective January 1,1986.
IT IS FURTHER ORDERED that within 60 days of the date of this order Attorney Edwin H. Kozlowski, Jr., pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding.
IT IS FURTHER ORDERED that Attorney Edwin H. Kozlowski, Jr., comply with the provisions of SCR 22.26 concerning the requirements of a person whose license to practice law in Wisconsin has been revoked.